EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of April 28,
2006, but shall be effective, nunc pro tunc, as of January 1, 2006, by and
between INLAND COMMERCIAL PROPERTY MANAGEMENT, INC., an Illinois corporation
(the “Company”), and Kristi A. Rankin (the “Executive”).

RECITALS:

A.            The Company is a property management company serving as the
property manager for properties owned by its sole stockholder, Inland Real
Estate Corporation (“IREC”), a real estate investment trust which owns, operates
and acquires neighborhood retail centers and community centers within an
approximate 400 mile radius of its headquarters in Oak Brook, Illinois (the
“Business”).

B.            Executive has served as the Company’s Senior Vice President
pursuant to an employment agreement, effective as of January 1, 2004, by and
between the Company and Executive and during her employment thereunder,
Executive has demonstrated certain unique and particular talents and abilities
with regard to the Business.

C.            The Company desires to continue to assure itself of the
availability of the talents and abilities of Executive, by entering into a new
employment agreement to become effective as of January 1, 2006.

D.            Executive desires to continue to be employed by the Company,
subject to the terms, conditions and covenants hereinafter set forth.

E.             As a condition for the Company to enter into this Agreement,
Executive has agreed to restrict her ability to enter into competition with the
Company.

NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, Executive and the Company hereby agree as
follows:

ARTICLE I
EMPLOYMENT


1.1           EMPLOYMENT.


(A)           THE COMPANY HEREBY EMPLOYS AND ENGAGES EXECUTIVE, AND EXECUTIVE
HEREBY ACCEPTS EMPLOYMENT, UPON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT. EFFECTIVE AS OF JANUARY 1, 2006 (THE “EFFECTIVE DATE”), EXECUTIVE
SHALL SERVE AS SENIOR VICE PRESIDENT, WITH DUTIES COMMENSURATE WITH SUCH
POSITION AND SUCH OTHER DUTIES AND RESPONSIBILITIES AS ASSIGNED FROM TIME TO
TIME BY THE COMPANY.


(B)           IN ADDITION, EXECUTIVE SHALL PROVIDE ADVICE, CONSULTATION AND
SERVICES TO ANY OTHER ENTITIES WHICH CONTROL, ARE CONTROLLED BY OR ARE UNDER
COMMON CONTROL WITH THE COMPANY NOW OR IN THE FUTURE (COLLECTIVELY,
“AFFILIATES”), AS MAY BE REQUESTED BY THE COMPANY.


--------------------------------------------------------------------------------





1.2           ACTIVITIES AND DUTIES DURING EMPLOYMENT. EXECUTIVE REPRESENTS AND
WARRANTS TO THE COMPANY THAT SHE IS FREE TO ENGAGE IN FULL-TIME EMPLOYMENT WITH
THE COMPANY, AND THAT SHE HAS NO PRIOR OR OTHER COMMITMENTS OR OBLIGATIONS OF
ANY KIND TO ANYONE ELSE WHICH WOULD HINDER OR INTERFERE WITH HER ACCEPTANCE OF
HER OBLIGATIONS UNDER THIS AGREEMENT, OR THE EXERCISE OF HER REASONABLE
COMMERCIAL EFFORTS AS AN EMPLOYEE OF THE COMPANY. DURING THE EMPLOYMENT TERM (AS
DEFINED BELOW), EXECUTIVE AGREES:


(A)           TO FAITHFULLY SERVE AND FURTHER THE INTERESTS OF THE COMPANY IN
EVERY LAWFUL WAY, GIVING HONEST, DILIGENT, LOYAL AND COOPERATIVE SERVICE TO THE
COMPANY AND ITS AFFILIATES;


(B)           TO COMPLY WITH ALL REASONABLE RULES AND POLICIES WHICH ARE
CONSISTENT WITH THE TERMS OF THIS AGREEMENT AND WHICH, FROM TIME TO TIME, MAY BE
ADOPTED BY THE COMPANY OR ITS AFFILIATES; AND


(C)           TO DEVOTE ALL OF HER BUSINESS TIME, ATTENTION AND EFFORTS TO THE
FAITHFUL AND DILIGENT PERFORMANCE OF HER SERVICES TO THE COMPANY AND ITS
AFFILIATES.

ARTICLE II
TERM


2.1           TERM. THE TERM OF EMPLOYMENT UNDER THIS AGREEMENT SHALL COMMENCE
ON THE EFFECTIVE DATE AND SHALL LAST THROUGH AND INCLUDING DECEMBER 31, 2007
(THE “EMPLOYMENT TERM”) EXCEPT AS THIS AGREEMENT MAY BE TERMINATED AS PROVIDED
IN SECTION 2.2.


2.2           TERMINATION. THE EMPLOYMENT TERM AND EMPLOYMENT OF EXECUTIVE MAY
BE TERMINATED AS FOLLOWS:


(A)           BY THE COMPANY IMMEDIATELY FOR CAUSE (AS HEREINAFTER DEFINED).


(B)           BY THE COMPANY IMMEDIATELY WITHOUT CAUSE.


(C)           AUTOMATICALLY, WITHOUT THE ACTION OF EITHER PARTY, UPON THE DEATH
OF EXECUTIVE.


(D)           BY EITHER PARTY UPON A DETERMINATION OF TOTAL DISABILITY (AS
HEREINAFTER DEFINED) OF EXECUTIVE.


(E)           VOLUNTARILY BY EXECUTIVE.


(F)            BY EXECUTIVE, IMMEDIATELY FOR GOOD REASON (AS HEREINAFTER
DEFINED).


(G)           ON EXPIRATION OF THE EMPLOYMENT TERM IF NOT EXTENDED BY THE MUTUAL
CONSENT OF THE COMPANY AND EXECUTIVE.

2


--------------------------------------------------------------------------------





2.3           DEFINITIONS OF “CAUSE,” “TOTAL DISABILITY,” GOOD REASON” AND
“CHANGE OF CONTROL.”


(A)           FOR THE PURPOSE OF THIS AGREEMENT, “CAUSE” SHALL MEAN: 
(I) CONDUCT AMOUNTING TO FRAUD, EMBEZZLEMENT, DISLOYALTY OR ILLEGAL MISCONDUCT
IN CONNECTION WITH EXECUTIVE’S DUTIES UNDER THIS AGREEMENT AND AS AN EMPLOYEE OF
THE COMPANY; (II) CONDUCT THAT THE COMPANY REASONABLY BELIEVES HAS BROUGHT THE
COMPANY INTO SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE; (III) FAILURE TO PERFORM
HER DUTIES HEREUNDER AS REASONABLY DIRECTED BY THE COMPANY AFTER PROVIDING
WRITTEN NOTICE OF THE FAILURE TO EXECUTIVE AND EXECUTIVE HAS FAILED TO CURE
WITHIN TEN (10) DAYS OF RECEIVING NOTICE; (IV) GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT BY THE EXECUTIVE WITH RESPECT TO THE COMPANY, ITS CLIENTS, ITS
EMPLOYEES AND ITS ACTIVITIES; OR (V) MATERIAL BREACH BY THE EXECUTIVE OF THIS
AGREEMENT OR ANY OTHER AGREEMENT TO WHICH EXECUTIVE AND THE COMPANY ARE A PARTY
OR ANY MATERIAL BREACH BY THE EXECUTIVE OF ANY WRITTEN POLICY ADOPTED BY THE
COMPANY CONCERNING CONFLICTS OF INTEREST, STANDARDS OF BUSINESS CONDUCT OR FAIR
EMPLOYMENT PRACTICES AND ANY OTHER SIMILAR MATTER, PROVIDED THAT THE COMPANY HAS
PROVIDED WRITTEN NOTICE OF THE BREACH TO EXECUTIVE AND EXECUTIVE HAS FAILED TO
CURE THE BREACH WITHIN TEN (10) DAYS OF RECEIVING NOTICE.


(B)           FOR PURPOSES OF THIS AGREEMENT, EXECUTIVE SHALL BE DETERMINED TO
HAVE A “TOTAL DISABILITY” UPON THE DETERMINATION OF A PHYSICIAN, ACCEPTABLE TO
THE COMPANY AND EXECUTIVE THAT EXECUTIVE IS UNABLE, BY REASON OF ACCIDENT OR
ILLNESS, TO SUBSTANTIALLY PERFORM HER DUTIES OR IS EXPECTED TO BE IN THE
CONDITION FOR PERIODS TOTALING SIX (6) MONTHS (WHETHER OR NOT CONSECUTIVE)
DURING ANY PERIOD OF TWELVE (12) MONTHS. NOTHING HEREIN SHALL LIMIT EXECUTIVE’S
RIGHT TO RECEIVE ANY PAYMENTS TO WHICH EXECUTIVE MAY BE ENTITLED UNDER ANY
DISABILITY OR EMPLOYEE BENEFIT PLAN OF THE COMPANY OR UNDER ANY DISABILITY OR
INSURANCE POLICY OR PLAN. DURING A PERIOD OF TOTAL DISABILITY PRIOR TO
TERMINATION HEREUNDER, EXECUTIVE SHALL CONTINUE TO RECEIVE HER FULL COMPENSATION
(INCLUDING BASE SALARY) AND BENEFITS.


(C)           “GOOD REASON” WILL MEAN ANY OF THE FOLLOWING EVENTS WHICH HAVE NOT
BEEN CURED WITHIN TEN (10) DAYS FOLLOWING THE COMPANY’S RECEIPT OF EXECUTIVE’S
WRITTEN NOTICE SPECIFYING THE EVENTS OR FACTORS CONSTITUTING GOOD REASON:

(I)            THE COMPANY REQUIRES EXECUTIVE TO RELOCATE HER PRINCIPAL
RESIDENCE TO A LOCATION OUTSIDE THE GREATER CHICAGO METROPOLITAN AREA IN ORDER
TO PERFORM HER DUTIES AND RESPONSIBILITIES HEREUNDER;

(II)           THE EXECUTIVE’S BASE SALARY OR OTHER COMPENSATION AND BENEFITS IS
REDUCED TO LESS THAN THE AMOUNT OF THE BASE SALARY AND OTHER COMPENSATION AND
BENEFITS AS SET FORTH IN SECTION 3.1 BELOW;

(III)          A MATERIAL BREACH BY THE COMPANY OF THE PROVISIONS OF THIS
AGREEMENT; OR

(IV)          FOLLOWING A CHANGE OF CONTROL, THE ASSIGNMENT TO EXECUTIVE OF
DUTIES WHICH CONSTITUTE A MATERIAL REDUCTION IN EXECUTIVE’S TITLE OR AUTHORITY
AND

3


--------------------------------------------------------------------------------




WHICH ARE MATERIALLY INCONSISTENT WITH EXECUTIVE’S POSITION AS CONTEMPLATED BY
THIS AGREEMENT.

(D)           “CHANGE OF CONTROL” SHALL MEAN ANY OF THE FOLLOWING EVENTS:

(I)            THE MEMBERS OF IREC’S BOARD OF DIRECTORS AS OF THE DATE OF THIS
AGREEMENT FAIL TO CONSTITUTE A MAJORITY OF THE MEMBERS OF THE BOARD; PROVIDED,
HOWEVER, THAT ANY INDIVIDUAL BECOMING A MEMBER OF THE BOARD WHO IS NOMINATED OR
APPOINTED TO THE BOARD SEAT ON THE RECOMMENDATION AND APPROVAL OF IREC’S
NOMINATING AND CORPORATE GOVERNANCE COMMITTEE SHALL BE TREATED AS IF HE OR SHE
WERE A MEMBER OF THE BOARD AS OF THE DATE OF THIS AGREEMENT;

(II)           THE DISPOSITION BY IREC OF ALL, OR SUBSTANTIALLY ALL, OF THE
ASSETS OF IREC; OR

(III)          THE TERMINATION AND LIQUIDATION OF IREC.

ARTICLE III
COMPENSATION AND BENEFITS


3.1           COMPENSATION.


(A)           BASE SALARY. DURING THE EMPLOYMENT TERM, THE COMPANY SHALL PAY
EXECUTIVE A BASE SALARY (THE “BASE SALARY”) OF $175,000 PER ANNUM.


(B)           ANNUAL INCENTIVE BONUS. THE COMPANY SHALL, IN ADDITION TO
EXECUTIVE’S BASE SALARY, PAY EXECUTIVE AN ANNUAL INCENTIVE BONUS, WHICH SHALL BE
PAYABLE WITHIN 120 DAYS OF THE END OF EACH FISCAL YEAR IN ACCORDANCE WITH THE
FORMULA SET FORTH ON EXHIBIT A, ATTACHED HERETO AND MADE A PART HEREOF.


(C)           ANNUAL LONG TERM SHARE AWARD. NO LATER THAN JUNE 30 OF EACH FISCAL
YEAR DURING THE EMPLOYMENT TERM, THE COMPANY SHALL GRANT EXECUTIVE AN ANNUAL
LONG TERM SHARE AWARD CONSISTING OF SHARES OF THE COMMON STOCK OF IREC (“LONG
TERM SHARES”), SUBJECT TO THE CONDITIONS SET FORTH BELOW AND IN ACCORDANCE WITH
THE SCHEDULE SET FORTH ON EXHIBIT B, ATTACHED HERETO AND MADE A PART HEREOF.
TWENTY PERCENT (20%) OF ANY LONG TERM SHARES GRANTED HEREUNDER SHALL VEST ON
EACH SUCCESSIVE YEARLY ANNIVERSARY OF THE GRANT OF THE LONG TERM SHARES.

(I)            ALL LONG TERM SHARES SHALL BE ISSUED UNDER, AND IN ACCORDANCE
WITH, IREC’S 2005 EQUITY AWARD PLAN (THE “2005 EQUITY AWARD PLAN”); TO THE
EXTENT THE TERMS OF ANY LONG TERM SHARES GRANTED PURSUANT TO THIS AGREEMENT
CONFLICT WITH THE TERMS OF THE 2005 EQUITY AWARD PLAN, THE TERMS OF THE 2005
EQUITY AWARD PLAN SHALL APPLY TO THE MINIMUM EXTENT NECESSARY TO ELIMINATE THE
CONFLICT. EXECUTIVE SHALL BE THE RECORD OWNER OF ANY LONG TERM SHARES GRANTED
HEREUNDER; PROVIDED THAT ANY LONG TERM SHARES THAT HAVE NOT YET VESTED SHALL BE
FORFEITED AND REDEEMED BY THE COMPANY, WITHOUT ANY FURTHER ACTION ON THE PART OF
THE COMPANY OR THE EXECUTIVE, IF EXECUTIVE IS NO LONGER EMPLOYED BY THE COMPANY
FOR ANY REASON, OTHER THAN IN CONNECTION WITH A TERMINATION AS DESCRIBED

4


--------------------------------------------------------------------------------




in Sections 2.2(b), (c) or (d). Executive may not sell, transfer, hypothecate,
pledge or assign any Long Term Shares which have not vested.

(II)           UPON THE OCCURRENCE OF ANY FORFEITURE OF LONG TERM SHARES,
EXECUTIVE SHALL IMMEDIATELY TAKE ALL ACTIONS NECESSARY TO PERMIT THE COMPANY TO
REDEEM ANY FORFEITED LONG TERM SHARES.

(III)          UNLESS FORFEITED, EXECUTIVE MAY EXERCISE ALL RIGHTS OF A
STOCKHOLDER, INCLUDING THE RIGHT TO VOTE AND RECEIVE DIVIDENDS WITH RESPECT TO
ANY LONG TERM SHARES GRANTED EXECUTIVE.

(IV)          ALL LONG TERM SHARES WHICH MAY BE ISSUABLE HEREUNDER SHALL BE
ISSUED IN RELIANCE UPON THE FOLLOWING REPRESENTATIONS, WARRANTIES AND AGREEMENTS
OF EXECUTIVE, EACH OF WHICH SHALL BE TRUE AND CORRECT AS OF THE DATE OF ISSUANCE
AND EACH OF WHICH SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

(A)          EXECUTIVE ACKNOWLEDGES THAT THE COMMON STOCK UNDERLYING ANY LONG
TERM SHARES HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT ON
FORM S-8 (FILE NO. 333-128624);

(B)           EXECUTIVE ACKNOWLEDGES THAT ONCE THE COMMON STOCK UNDERLYING ANY
LONG TERM SHARES HAS BEEN ISSUED TO EXECUTIVE, THE COMMON STOCK MAY NOT BE
SUBSEQUENTLY TRANSFERRED OR SOLD BY EXECUTIVE EXCEPT IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAW OR EXEMPTIONS
THEREFROM;

(C)           EXECUTIVE ACKNOWLEDGES THAT AN INVESTMENT IN THE IREC’S COMMON
STOCK IS SUBJECT TO SIGNIFICANT RISK, INCLUDING THE RISKS DESCRIBED, FROM TIME
TO TIME, IN IREC’S ANNUAL REPORTS ON FORM 10-K. EXECUTIVE REPRESENTS AND
WARRANTS THAT SHE HAS SUCH KNOWLEDGE AND EXPERTISE IN FINANCIAL AND BUSINESS
MATTERS AS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN
IREC’S COMMON STOCK AND THE ABILITY TO BEAR THE ECONOMIC RISK OF THE INVESTMENT;
AND

(D)          EXECUTIVE REPRESENTS AND WARRANTS THAT SHE HAS HAD THE OPPORTUNITY
TO ASK QUESTIONS OF THE COMPANY CONCERNING ITS BUSINESS AND TO OBTAIN ANY
INFORMATION WHICH SHE CONSIDERS NECESSARY TO VERIFY THE ACCURACY OF OR TO
AMPLIFY UPON THE COMPANY’S DISCLOSURES AND THAT ALL QUESTIONS WHICH HAVE BEEN
ASKED HAVE BEEN ANSWERED BY THE COMPANY TO EXECUTIVE’S SATISFACTION.


(D)           ANNUAL STOCK OPTION AWARD. NO LATER THAN JUNE 30 OF EACH FISCAL
YEAR DURING THE EMPLOYMENT TERM, THE COMPANY SHALL GRANT EXECUTIVE AN ANNUAL
STOCK OPTION AWARD TO PURCHASE SHARES OF THE COMMON STOCK OF IREC (“ANNUAL STOCK
OPTIONS”), SUBJECT TO THE CONDITIONS SET FORTH BELOW AND IN ACCORDANCE WITH THE
SCHEDULE SET FORTH ON EXHIBIT C, ATTACHED HERETO AND MADE A PART HEREOF. TWENTY
PERCENT (20%) OF

5


--------------------------------------------------------------------------------




any Annual Stock Options granted hereunder shall vest on each successive yearly
anniversary of the grant of the Annual Stock Options.

(I)            ALL ANNUAL STOCK OPTIONS SHALL BE ISSUED UNDER, AND IN ACCORDANCE
WITH, THE 2005 EQUITY AWARD PLAN; TO THE EXTENT THE TERMS OF ANY ANNUAL STOCK
OPTIONS AWARDED PURSUANT TO THIS AGREEMENT CONFLICT WITH THE TERMS OF THE 2005
EQUITY AWARD PLAN, THE TERMS OF THE 2005 EQUITY AWARD PLAN SHALL APPLY TO THE
MINIMUM EXTENT NECESSARY TO ELIMINATE THE CONFLICT. ANY ANNUAL STOCK OPTIONS
THAT HAVE NOT YET VESTED SHALL BE FORFEITED AND REDEEMED BY THE COMPANY, WITHOUT
ANY FURTHER ACTION ON THE PART OF THE COMPANY OR THE EXECUTIVE, IF EXECUTIVE IS
NO LONGER EMPLOYED BY THE COMPANY FOR ANY REASON, OTHER THAN IN CONNECTION WITH
A TERMINATION AS DESCRIBED IN SECTIONS 2.2(B), (C) OR (D). EXECUTIVE MAY NOT
SELL, TRANSFER, HYPOTHECATE, PLEDGE OR ASSIGN ANY ANNUAL STOCK OPTIONS WHICH
HAVE NOT VESTED.

(II)           UPON THE OCCURRENCE OF ANY FORFEITURE OF ANNUAL STOCK OPTIONS,
EXECUTIVE SHALL IMMEDIATELY TAKE ALL ACTIONS NECESSARY TO PERMIT THE COMPANY TO
REDEEM ANY FORFEITED ANNUAL STOCK OPTIONS.

(III)          ALL ANNUAL STOCK OPTIONS WHICH MAY BE ISSUABLE HEREUNDER SHALL BE
ISSUED IN RELIANCE UPON THE FOLLOWING REPRESENTATIONS, WARRANTIES AND AGREEMENTS
OF EXECUTIVE, EACH OF WHICH SHALL BE TRUE AND CORRECT AS OF THE DATE OF ISSUANCE
AND EACH OF WHICH SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

(A)          EXECUTIVE ACKNOWLEDGES THAT THE COMMON STOCK UNDERLYING ANY ANNUAL
STOCK OPTIONS HAS BEEN REGISTERED UNDER THE SECURITIES ACT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT ON FORM S-8 (FILE NO. 333-128624);

(B)           EXECUTIVE ACKNOWLEDGES THAT ONCE THE COMMON STOCK UNDERLYING ANY
ANNUAL STOCK OPTIONS HAS BEEN ISSUED TO EXECUTIVE, THE COMMON STOCK MAY NOT BE
SUBSEQUENTLY TRANSFERRED OR SOLD BY EXECUTIVE EXCEPT IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAW OR EXEMPTIONS
THEREFROM;

(C)           EXECUTIVE ACKNOWLEDGES THAT AN INVESTMENT IN IREC’S COMMON STOCK
IS SUBJECT TO SIGNIFICANT RISK, INCLUDING THE RISKS DESCRIBED, FROM TIME TO
TIME, IN IREC’S ANNUAL REPORTS ON FORM 10-K. EXECUTIVE REPRESENTS AND WARRANTS
THAT SHE HAS SUCH KNOWLEDGE AND EXPERTISE IN FINANCIAL AND BUSINESS MATTERS AS
TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN IREC’S
COMMON STOCK AND THE ABILITY TO BEAR THE ECONOMIC RISK OF THE INVESTMENT; AND

(D)          EXECUTIVE REPRESENTS AND WARRANTS THAT SHE HAS HAD THE OPPORTUNITY
TO ASK QUESTIONS OF THE COMPANY CONCERNING ITS BUSINESS AND TO OBTAIN ANY
INFORMATION WHICH SHE CONSIDERS NECESSARY TO VERIFY THE ACCURACY OF OR TO
AMPLIFY UPON THE COMPANY’S DISCLOSURES AND THAT ALL

6


--------------------------------------------------------------------------------




questions which have been asked have been answered by the Company to Executive’s
satisfaction.


3.2           PAYMENT. ALL BASE SALARY DUE EXECUTIVE HEREUNDER SHALL BE PAID IN
ACCORDANCE WITH THE GENERAL PAYROLL PAYMENT PRACTICE OF THE COMPANY FOR
EXECUTIVE LEVEL EMPLOYEES; EXCEPT THAT ANY PAYMENT RELATING TO THE TERMINATION
OF EXECUTIVE SHALL BE PAID AS A LUMP SUM PAYMENT WITHIN FIFTEEN (15) DAYS OF
TERMINATION.


3.3           BUSINESS EXPENSES.


(A)           REIMBURSEMENT. THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ALL
ORDINARY AND NECESSARY BUSINESS EXPENSES INCURRED BY HER IN CONNECTION WITH THE
PERFORMANCE OF HER DUTIES HEREUNDER. THE REIMBURSEMENT OF BUSINESS EXPENSES WILL
BE GOVERNED BY THE POLICIES FOR THE COMPANY AS THEY ARE IN EFFECT FROM TIME TO
TIME DURING THE TERM OF THIS AGREEMENT.


(B)           ACCOUNTING. EXECUTIVE SHALL PROVIDE THE COMPANY WITH AN ACCOUNTING
OF ANY EXPENSES, FOR WHICH REIMBURSEMENT IS SOUGHT INCLUDING A DESCRIPTION OF
THE PURPOSE FOR WHICH EACH EXPENSE WAS INCURRED. EXECUTIVE SHALL PROVIDE THE
COMPANY WITH SUCH OTHER SUPPORTING DOCUMENTATION AND OTHER SUBSTANTIATION OF
REIMBURSABLE EXPENSES AS MAY BE REQUIRED BY COMPANY TO CONFORM TO INTERNAL
REVENUE SERVICE OR OTHER REQUIREMENTS. ALL SUCH REIMBURSEMENTS SHALL BE PAYABLE
BY THE COMPANY TO EXECUTIVE WITHIN A REASONABLE TIME AFTER RECEIPT BY THE
COMPANY OF APPROPRIATE DOCUMENTATION REQUIRED BY THE COMPANY.


3.4           OTHER BENEFITS. THE COMPANY SHALL PROVIDE EXECUTIVE WITH SUCH
RETIREMENT BENEFITS AND GROUP HEALTH AND OTHER INSURANCE COVERAGE AT SUCH LEVELS
AND ON SUCH TERMS AS THE COMPANY GENERALLY PROVIDES TO ITS EXECUTIVE LEVEL
EMPLOYEES IN ACCORDANCE WITH ITS COMPANY-SPONSORED BENEFIT PLANS AS THEY ARE IN
EFFECT FROM TIME TO TIME DURING THE TERM OF THE AGREEMENT.


3.5           COMPENSATION UPON TERMINATION. IF EXECUTIVE’S EMPLOYMENT HEREUNDER
AND THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF
ARTICLE II, THE COMPANY WILL BE OBLIGATED TO PROVIDE TO EXECUTIVE COMPENSATION
AND BENEFITS, IN LIEU OF ANY SEVERANCE UNDER ANY SEVERANCE PLAN THAT THE COMPANY
MAY THEN HAVE IN EFFECT, AND SUBJECT TO SETOFF FOR ANY AMOUNTS OWED BY EXECUTIVE
TO THE COMPANY OR ANY AFFILIATE OF THE COMPANY BY REASON OF ANY CONTRACT,
AGREEMENT, PROMISSORY NOTE, ADVANCE, FAILURE TO RETURN COMPANY PROPERTY OR LOAN
DOCUMENT, AS FOLLOWS:


(A)           UPON TERMINATION FOR DEATH OR TOTAL DISABILITY. IF EXECUTIVE’S
EMPLOYMENT HEREUNDER AND THIS AGREEMENT IS TERMINATED BY REASON OF HER DEATH OR
TOTAL DISABILITY, UNDER SECTIONS 2.2(C) OR (D), THEN WITHIN THIRTY (30) DAYS OF
THE DATE OF TERMINATION THE COMPANY WILL PAY EXECUTIVE (OR HER ESTATE OR
BENEFICIARIES):

(I)            ANY BASE SALARY THAT HAS BEEN ACCRUED BUT NOT PAID AS OF THE DATE
OF TERMINATION (THE “ACCRUED BASE SALARY”);

(II)           ANY COMPENSATION FOR UNUSED VACATION DAYS ACCRUED AS OF THE
TERMINATION DATE IN AN AMOUNT EQUAL TO EXECUTIVE’S BASE SALARY MULTIPLIED BY A

7


--------------------------------------------------------------------------------




fraction, the numerator of which is the number of accrued unused vacation days
and the denominator of which is 360 (the “Accrued Vacation Payment”);

(III)          ANY EXPENSES INCURRED BY EXECUTIVE PRIOR TO THE DATE OF
TERMINATION THAT MAY BE REIMBURSED PURSUANT TO THIS AGREEMENT (THE “ACCRUED
REIMBURSABLE EXPENSES”);

(IV)          ANY ACCRUED AND VESTED BENEFITS REQUIRED TO BE PROVIDED UPON DEATH
OR TOTAL DISABILITY BY THE TERMS OF ANY COMPANY-SPONSORED BENEFIT PLANS OR
PROGRAMS EXCLUSIVE OF ANY LONG TERM SHARES OR ANNUAL STOCK OPTIONS (THE “ACCRUED
BENEFITS”), TOGETHER WITH ANY BENEFITS REQUIRED TO BE PAID OR PROVIDED IN THE
EVENT OF EXECUTIVE’S DEATH OR TOTAL DISABILITY UNDER APPLICABLE LAW; AND

(V)           AN AMOUNT EQUAL TO EITHER THE PRORATED PORTION OF THE ANNUAL
INCENTIVE BONUS THAT EXECUTIVE RECEIVED FOR THE LAST FISCAL YEAR COMPLETED PRIOR
TO TERMINATION EQUAL TO THE RELEVANT ANNUAL INCENTIVE BONUS MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE YEAR PRIOR TO THE
DATE OF DEATH OR TOTAL DISABILITY AND THE DENOMINATOR OF WHICH IS 360, OR IF THE
TERMINATION OCCURS IN THE FIRST YEAR OF THE EMPLOYMENT TERM, THEN THE PRORATED
PORTION OF THE ANNUAL INCENTIVE BONUS AS IF THE TARGET BONUS WAS RECEIVED FOR
THAT YEAR (THE “ACCRUED BONUS”) CALCULATED IN THE SAME FASHION.

In addition, if Executive’s employment and this Agreement is terminated under
Sections 2.2(c) or (d), any Long Term Shares or Annual Stock Options issued to
Executive under this Agreement which have not yet vested shall immediately vest
and shall no longer be subject to forfeiture.


(B)           UPON TERMINATION BY COMPANY FOR CAUSE OR VOLUNTARILY BY EXECUTIVE.
IF EXECUTIVE’S EMPLOYMENT HEREUNDER AND THIS AGREEMENT IS TERMINATED UNDER
SECTIONS 2.2(A) OR (E), WITHIN FIFTEEN (15) DAYS OF THE DATE OF SUCH
TERMINATION, THE COMPANY WILL PAY EXECUTIVE:

(I)            ANY ACCRUED BASE SALARY;

(II)           ANY ACCRUED VACATION PAYMENT;

(III)          ANY ACCRUED REIMBURSABLE EXPENSES; AND

(IV)          ANY ACCRUED BENEFITS, TOGETHER WITH ANY BENEFITS REQUIRED TO BE
PAID OR PROVIDED UNDER APPLICABLE LAW.

In addition, if Executive’s employment and this Agreement is terminated under
Sections 2.2(a) or (e), any Long Term Shares or Stock Option Awards issued to
Executive which have not yet vested shall immediately be forfeited by Executive.


(C)           UPON TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR
GOOD REASON. IF EXECUTIVE’S EMPLOYMENT HEREUNDER AND THIS AGREEMENT IS
TERMINATED UNDER SECTIONS 2.2(B) OR (F), THE COMPANY WILL PAY EXECUTIVE:

8


--------------------------------------------------------------------------------




(I)            ANY ACCRUED BASE SALARY;

(II)           ANY ACCRUED VACATION PAYMENT;

(III)          ANY ACCRUED REIMBURSABLE EXPENSES;

(IV)          ANY ACCRUED BENEFITS, TOGETHER WITH ANY BENEFITS REQUIRED TO BE
PAID OR PROVIDED UNDER APPLICABLE LAW;

(V)           ANY ACCRUED BONUS; AND

(VI)          AN AMOUNT EQUAL TO 1.0 TIMES THE SUM OF: (A) EXECUTIVE’S THEN
CURRENT PER ANNUM BASE SALARY; PLUS (B) AN AMOUNT EQUAL TO THE ANNUAL INCENTIVE
BONUS WHICH WAS PAID TO EXECUTIVE FOR THE FISCAL YEAR IMMEDIATELY PRECEDING THE
YEAR OF TERMINATION; PROVIDED, HOWEVER, THAT THE PAYMENT TO EXECUTIVE PURSUANT
TO THIS SECTION 3.5(C)(VI) SHALL IN NO EVENT EXCEED AN AMOUNT WHICH WOULD CAUSE
EXECUTIVE TO RECEIVE AN “EXCESS PARACHUTE PAYMENT” AS DEFINED IN THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”); PROVIDED, HOWEVER THAT IF THE
TERMINATION OCCURS WITHIN ONE YEAR OF A CHANGE OF CONTROL, THEN IN ADDITION TO
THE AMOUNTS DESCRIBED IN CLAUSES (I) THROUGH (V) ABOVE, THE COMPANY WILL PAY
EXECUTIVE AN AMOUNT EQUAL TO 1.5 TIMES THE SUM OF: (A) EXECUTIVE’S THEN CURRENT
PER ANNUM BASE SALARY; PLUS (B) AN AMOUNT EQUAL TO THE ANNUAL INCENTIVE BONUS
WHICH WAS PAID TO EXECUTIVE FOR THE FISCAL YEAR IMMEDIATELY PRECEDING THE YEAR
OF TERMINATION; PLUS (C) THE AGGREGATE DOLLAR VALUE OF EACH OF THE ANNUAL LONG
TERM SHARE AWARD AND ANNUAL STOCK OPTION AWARD THAT WAS GRANTED TO EXECUTIVE FOR
THE FISCAL YEAR IMMEDIATELY PRECEDING THE YEAR OF TERMINATION; PROVIDED,
HOWEVER, THAT THE PAYMENT TO EXECUTIVE PURSUANT TO THIS SECTION 3.5(C)(VI) SHALL
IN NO EVENT EXCEED AN AMOUNT WHICH WOULD CAUSE EXECUTIVE TO RECEIVE AN “EXCESS
PARACHUTE PAYMENT” AS DEFINED IN THE CODE.

In addition, if Executive’s employment hereunder and this Agreement is
terminated under Section 2.2(b), any Long Term Shares or Annual Stock Options
issued to Executive which have not yet vested shall immediately vest and shall
no longer be subject to forfeiture by Executive. If Executive’s employment
hereunder is terminated under Section 2.2(f), any Long Term Shares or Annual
Stock Options issued to Executive which have not vested shall immediately be
forfeited by Executive; provided that if this Agreement is terminated under
Section 2.2(f) within one year of a Change of Control, then any Long Term Shares
or Annual Stock Options issued to Executive under this Agreement shall
immediately vest and shall no longer be subject to forfeiture by Executive.


3.6           CESSATION OF RIGHTS AND OBLIGATIONS: SURVIVAL OF CERTAIN
PROVISIONS. ON THE DATE OF EXPIRATION OR EARLIER TERMINATION OF THE EMPLOYMENT
TERM FOR ANY REASON, ALL OF THE RESPECTIVE RIGHTS, DUTIES, OBLIGATIONS AND
COVENANTS OF THE PARTIES, AS SET FORTH HEREIN, SHALL, EXCEPT AS SPECIFICALLY
PROVIDED HEREIN TO THE CONTRARY, CEASE AND BECOME OF NO FURTHER FORCE OR EFFECT
AS OF THE DATE OF TERMINATION, AND SHALL ONLY SURVIVE AS EXPRESSLY PROVIDED FOR
HEREIN.

9


--------------------------------------------------------------------------------



ARTICLE IV
CONFIDENTIALITY AND NON-COMPETE AGREEMENT


4.1           NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. EXECUTIVE HEREBY
ACKNOWLEDGES AND AGREES THAT THE DUTIES AND SERVICES TO BE PERFORMED BY
EXECUTIVE UNDER THIS AGREEMENT ARE SPECIAL AND UNIQUE AND THAT AS A RESULT OF
HER EMPLOYMENT BY THE COMPANY HEREUNDER EXECUTIVE HAS DEVELOPED OVER TIME AND
WILL ACQUIRE, DEVELOP AND USE INFORMATION OF A SPECIAL AND UNIQUE NATURE AND
VALUE THAT IS NOT GENERALLY KNOWN TO THE PUBLIC OR TO THE COMPANY’S INDUSTRY,
INCLUDING BUT NOT LIMITED TO, CERTAIN RECORDS, SECRETS, DOCUMENTATION, SOFTWARE
PROGRAMS, PRICE LISTS, LEDGERS AND GENERAL INFORMATION, EMPLOYEE RECORDS,
MAILING LISTS, SHAREHOLDER LISTS, TENANT LISTS AND PROFILES, PROSPECTIVE
CUSTOMER, ACQUISITION CANDIDATE OR TENANT LISTS, ACCOUNTS RECEIVABLE AND PAYABLE
LEDGERS, FINANCIAL AND OTHER RECORDS OF THE COMPANY OR ITS AFFILIATES,
INFORMATION REGARDING ITS SHAREHOLDERS, TENANTS OR JOINT VENTURE PARTNERS, AND
OTHER SIMILAR MATTERS (ALL SUCH INFORMATION BEING HEREINAFTER REFERRED TO AS
“CONFIDENTIAL INFORMATION”). EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THE
CONFIDENTIAL INFORMATION IS OF GREAT VALUE TO THE COMPANY AND THAT THE
RESTRICTIONS AND AGREEMENTS CONTAINED IN THIS AGREEMENT ARE REASONABLY NECESSARY
TO PROTECT THE CONFIDENTIAL INFORMATION AND THE GOODWILL OF THE COMPANY AND THE
AFFILIATES. ACCORDINGLY, EXECUTIVE HEREBY AGREES THAT:


(A)           EXECUTIVE WILL NOT, DURING THE EMPLOYMENT TERM OR AT ANY TIME
THEREAFTER, DIRECTLY OR INDIRECTLY, EXCEPT IN CONNECTION WITH EXECUTIVE’S
PERFORMANCE OF HER DUTIES UNDER THIS AGREEMENT, OR AS OTHERWISE AUTHORIZED IN
WRITING BY THE COMPANY FOR THE BENEFIT OF THE COMPANY OR ANY AFFILIATE, DIVULGE
TO ANY PERSON, FIRM, CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP OR
ORGANIZATION, OR ANY AFFILIATED ENTITY (HEREINAFTER REFERRED TO AS “THIRD
PARTIES”), OR USE OR CAUSE OR AUTHORIZE ANY THIRD PARTIES TO DIVULGE OR USE, THE
CONFIDENTIAL INFORMATION, EXCEPT AS REQUIRED BY LAW; AND


(B)           UPON THE TERMINATION OF THE EMPLOYMENT TERM AND THIS AGREEMENT FOR
ANY REASON WHATSOEVER, EXECUTIVE SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE
COMPANY ANY AND ALL CONFIDENTIAL INFORMATION, INCLUDING DRAWINGS, NOTEBOOKS,
KEYS, DATA AND OTHER DOCUMENTS AND MATERIALS BELONGING TO THE COMPANY OR ITS
AFFILIATES WHICH IS IN HER POSSESSION OR UNDER HER CONTROL RELATING TO THE
COMPANY OR ITS AFFILIATES, REGARDLESS OF THE MEDIUM UPON WHICH IT IS STORED, AND
WILL DELIVER TO THE COMPANY UPON TERMINATION, ANY OTHER PROPERTY OF THE COMPANY
OR ITS AFFILIATES WHICH IS IN HER POSSESSION OR UNDER HER CONTROL.


4.2           NON-SOLICITATION AND COVENANT NOT TO COMPETE.


(A)           GENERAL. EXECUTIVE ACKNOWLEDGES THAT THE COVENANTS SET FORTH IN
THIS SECTION 4.2 ARE REASONABLE IN SCOPE AND ESSENTIAL TO THE PRESERVATION OF
THE BUSINESS AND THE GOODWILL OF THE COMPANY, AND ARE CONSIDERATION FOR THE
AMOUNTS TO BE PAID TO EXECUTIVE HEREUNDER. EXECUTIVE ALSO ACKNOWLEDGES THAT THE
ENFORCEMENT OF THE COVENANTS SET FORTH IN THIS SECTION 4.2 WILL NOT PRECLUDE
EXECUTIVE FROM BEING GAINFULLY EMPLOYED IN SUCH MANNER AND TO THE EXTENT AS TO
PROVIDE A STANDARD OF LIVING FOR HIMSELF, THE MEMBERS OF HER FAMILY AND THE
OTHERS DEPENDENT UPON HER OF AT LEAST THE LEVEL PROVIDED BY THIS AGREEMENT. IN
ADDITION, EXECUTIVE ACKNOWLEDGES THAT THE COMPANY AND

10


--------------------------------------------------------------------------------



ITS AFFILIATES HAVE OBTAINED AN ADVANTAGE OVER THEIR COMPETITORS THAT IS
CHARACTERIZED BY RELATIONSHIPS WITH CLIENTS, PRINCIPALS, TENANTS AND OTHER
CONTACTS.


(B)           COVENANTS. EXECUTIVE HEREBY COVENANTS AND AGREES THAT, EXCEPT AS
PERMITTED BY THE COMPANY, DURING THE EMPLOYMENT TERM, AND ANY EXTENSIONS
THEREOF, AND FOR A PERIOD OF ONE (1) YEAR FOLLOWING THE EXPIRATION, TERMINATION
OR EXTENSION OF THIS AGREEMENT, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY: 
(I) ALONE, TOGETHER OR IN ASSOCIATION WITH OTHERS, EITHER AS A PRINCIPAL, AGENT,
OWNER, SHAREHOLDER, OFFICER, DIRECTOR, PARTNER, EMPLOYEE, LENDER, INVESTOR OR IN
ANY OTHER CAPACITY, ENGAGE IN, HAVE ANY FINANCIAL INTEREST IN OR BE IN ANY WAY
CONNECTED OR AFFILIATED WITH, OR RENDER ADVICE OR SERVICES TO, ANY BUSINESS
ENGAGED IN PURCHASING, SELLING, FINANCING, MANAGING, LEASING, BROKERING OR
PROVIDING SERVICES FOR RETAIL SHOPPING CENTERS OR ANY NEW BUSINESS OR LINES OF
BUSINESS WHICH THE COMPANY MAY ENTER PRIOR WHICH BUSINESS OR BUSINESSES ARE
CONDUCTED IN THE GREATER METROPOLITAN AREA OF CHICAGO, ILLINOIS, OTHER THAN AS
AN EMPLOYEE OF THE INLAND GROUP, INC. (“TIGI”) OR AN AFFILIATE OF TIGI OR
OTHERWISE ON BEHALF OF THE COMPANY AS AN EMPLOYEE THEREOF OR SUCH OTHER BUSINESS
AS MAY BE PERMITTED BY THE COMPANY IN WRITING; (II) DIRECTLY OR INDIRECTLY
DIVERT, TAKE AWAY, SOLICIT OR INTERFERE WITH OR ATTEMPT TO DIVERT, TAKE AWAY,
SOLICIT OR INTERFERE WITH ANY PRESENT OR PROSPECTIVE CUSTOMER, EXCEPT ON BEHALF
OF THE COMPANY AS AN EMPLOYEE THEREOF; (III) DIRECTLY OR INDIRECTLY SOLICIT,
INDUCE, INFLUENCE OR ATTEMPT TO SOLICIT, INDUCE OR INFLUENCE ANY EMPLOYEE OR
AGENT OF THE COMPANY TO LEAVE HER EMPLOYMENT OR ENGAGEMENT WITH THE COMPANY, OR
OFFER EMPLOYMENT OR ENGAGEMENT TO OR EMPLOY OR ENGAGE ANY SUCH EMPLOYEE OF THE
COMPANY, OR ASSIST OR ATTEMPT TO ASSIST ANY SUCH EMPLOYEE OF THE COMPANY IN
SEEKING OTHER EMPLOYMENT; (IV) IN ANY MANNER SLANDER, LIBEL OR BY OTHER MEANS
TAKE ACTION WHICH IS OR INTENDED, OR COULD REASONABLY BE EXPECTED, TO BE
DETRIMENTAL TO THE COMPANY OR AN AFFILIATE OR THEIR RESPECTIVE EMPLOYEES OR
OPERATIONS; (V) KNOWINGLY MAKE OR PARTICIPATE IN ANY “SOLICITATION” OF “PROXIES”
OR “CONSENTS” (AS SUCH TERMS ARE USED IN THE PROXY RULES OF THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION) OR MAKE PROPOSALS FOR APPROVAL OF THE
COMPANY’S STOCKHOLDERS; (VI) KNOWINGLY FORM, JOIN OR PARTICIPATE IN A “GROUP”
(WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE ACT) WITH RESPECT TO THE
COMPANY’S SECURITIES; (VII) OTHERWISE KNOWINGLY ACT TO CONTROL OR SEEK TO
CONTROL THE MANAGEMENT, BOARD OF DIRECTORS OR POLICIES OF THE COMPANY (EXCEPT
WITH RESPECT TO ACTIONS TAKEN SOLELY IN EXECUTIVE’S CAPACITY AS AN OFFICER OF
THE COMPANY IN THE EXERCISE OF HER FIDUCIARY DUTIES; OR (VIII) MAKE ANY
AGREEMENT TO DO ANY OF THE FOREGOING TO THE EXTENT RESTRICTED THEREBY. AS USED
IN THIS SECTION 4.2, THE TERM “COMPANY” SHALL MEAN THE COMPANY OR ANY AFFILIATE
THEREOF. AS USED IN THIS SECTION 4.2(B), “CUSTOMER” AND “PROSPECTIVE CUSTOMER”
SHALL INCLUDE: (I) ANY TENANT OF THE COMPANY’S PROPERTIES OR ANY OTHER PERSON OR
ENTITY WITH WHOM THE COMPANY IS NEGOTIATING FOR THE LEASING OF REAL PROPERTY
FROM THE COMPANY OR AN AFFILIATE AT THE TIME OF THE TERMINATION OF THIS
AGREEMENT OR DURING THE SIX MONTH PERIOD IMMEDIATELY PRIOR TO SUCH TERMINATION;
(II) ANY OWNER OR PROSPECTIVE OWNER OF REAL PROPERTY THE PURCHASE OR SALE OF
WHICH IS BEING NEGOTIATED BY THE COMPANY AT THE TIME OF THE TERMINATION OF THIS
AGREEMENT OR DURING THE SIX MONTH PERIOD IMMEDIATELY PRIOR TO SUCH TERMINATION;
OR (III) ANY JOINT VENTURE PARTNER OF THE COMPANY. THE RESTRICTIONS IMPOSED BY
THIS SUBPARAGRAPH 4.2(B) SHALL NOT APPLY TO THE OWNERSHIP OF ONE PERCENT (1%) OR
LESS OF ALL OF THE OUTSTANDING SECURITIES OF ANY ENTITY WHOSE SECURITIES ARE
LISTED ON A NATIONAL SECURITIES EXCHANGE, OR INCLUDED FOR QUOTATION ON ANY
INTERDEALER QUOTATION SYSTEM.

11


--------------------------------------------------------------------------------



4.3           REMEDIES.


(A)           INJUNCTIVE RELIEF. EXECUTIVE EXPRESSLY ACKNOWLEDGES AND AGREES
THAT THE BUSINESS OF THE COMPANY IS HIGHLY COMPETITIVE AND THAT A VIOLATION OF
ANY OF THE PROVISIONS OF SECTIONS 4.1 OR 4.2 WOULD CAUSE IMMEDIATE AND
IRREPARABLE HARM, LOSS AND DAMAGE TO THE COMPANY OR AN AFFILIATE NOT ADEQUATELY
COMPENSABLE BY A MONETARY AWARD. EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT
THE TIME PERIODS AND TERRITORIAL AREAS PROVIDED FOR HEREIN ARE THE MINIMUM
NECESSARY TO ADEQUATELY PROTECT THE BUSINESS OF THE COMPANY, THE ENJOYMENT OF
THE CONFIDENTIAL INFORMATION AND THE GOODWILL OF THE COMPANY. WITHOUT LIMITING
ANY OF THE OTHER REMEDIES AVAILABLE TO THE COMPANY AT LAW OR IN EQUITY, OR THE
COMPANY’S RIGHT OR ABILITY TO COLLECT MONEY DAMAGES, EXECUTIVE AGREES THAT ANY
ACTUAL OR THREATENED VIOLATION OF ANY OF THE PROVISIONS OF SECTIONS 4.1 OR 4.2
MAY BE IMMEDIATELY RESTRAINED OR ENJOINED BY ANY COURT OF COMPETENT
JURISDICTION, AND THAT A TEMPORARY RESTRAINING ORDER OR EMERGENCY, PRELIMINARY
OR FINAL INJUNCTION MAY BE ISSUED IN ANY COURT OF COMPETENT JURISDICTION, UPON
TWENTY-FOUR (24) HOUR NOTICE AND WITHOUT BOND.


(B)           ENFORCEMENT. EXECUTIVE EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE
PROVISIONS OF SECTIONS 4.1 OR 4.2 SHALL ENFORCED TO THE FULLEST EXTENT
PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES IN EACH JURISDICTION IN WHICH
ENFORCEMENT MIGHT BE SOUGHT. ACCORDINGLY, IF ANY PARTICULAR PORTION OF SECTIONS
4.1 OR 4.2 SHALL EVER BE ADJUDICATED AS INVALID OR UNENFORCEABLE, OR IF THE
APPLICATION THEREOF TO ANY PARTY OR CIRCUMSTANCE SHALL BE ADJUDICATED TO BE
PROHIBITED BY OR INVALIDATED BY SUCH LAWS OR PUBLIC POLICIES, SUCH SECTION OR
SECTIONS SHALL BE: (I) DEEMED AMENDED TO DELETE THEREFROM SUCH PORTIONS SO
ADJUDICATED; OR (II) MODIFIED AS DETERMINED APPROPRIATE BY SUCH A COURT, SUCH
DELETIONS OR MODIFICATIONS TO APPLY ONLY WITH RESPECT TO THE OPERATION OF SUCH
SECTION OR SECTIONS IN THE PARTICULAR JURISDICTIONS SO ADJUDICATING ON THE
PARTIES AND UNDER THE CIRCUMSTANCES AS TO WHICH SO ADJUDICATED.


ARTICLE V
MISCELLANEOUS


5.1           NOTICES. ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN OR DELIVERED: (I) WHEN
DELIVERED PERSONALLY OR BY COMMERCIAL MESSENGER; (II) ONE (1) BUSINESS DAY
FOLLOWING DEPOSIT WITH A RECOGNIZED OVERNIGHT COURIER SERVICE; PROVIDED SUCH
DEPOSIT OCCURS PRIOR TO THE DEADLINE IMPOSED BY SUCH SERVICE FOR OVERNIGHT
DELIVERY; (III) WHEN TRANSMITTED, IF SENT BY FACSIMILE COPY, PROVIDED
CONFIRMATION OF RECEIPT IS RECEIVED BY SENDER AND SUCH NOTICE IS SENT BY AN
ADDITIONAL METHOD PROVIDED HEREUNDER, IN EACH CASE ABOVE PROVIDED SUCH
COMMUNICATION IS ADDRESSED TO THE INTENDED RECIPIENT THEREOF AS SET FORTH BELOW:

12


--------------------------------------------------------------------------------


 

To Executive at her home address.

 

 

 

 

 

To the Company at:

 

Inland Commercial Property Management, Inc. 2901 Butterfield Road Oak Brook,
Illinois 60523 Attn: Robert D. Parks, President and Chief Executive Officer of
IREC

 

 

 

With a copy to:

 

Shefsky & Froelich Ltd. 111 East Wacker Drive, Suite 2800 Chicago, Illinois
60601 Attn: Michael J. Choate Telephone: (312) 836-4066 Facsimile: (312)
527-5921

 

Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.


5.2           ENTIRE AGREEMENT; AMENDMENTS, ETC. THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO, AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF. NO
MODIFICATION, AMENDMENT, WAIVER OR ALTERATION OF THIS AGREEMENT OR ANY PROVISION
OR TERM HEREOF SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING, EXECUTED BY BOTH PARTIES HERETO, AND ANY WAIVER SO GIVEN SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
GIVEN.


5.3           BENEFIT. THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE
BENEFIT OF, AND SHALL BE ENFORCEABLE BY, THE HEIRS, SUCCESSORS AND LEGAL
REPRESENTATIVES OF EXECUTIVE AND THE SUCCESSORS, ASSIGNEES AND TRANSFEREES OF
THE COMPANY AND ITS CURRENT OR FUTURE AFFILIATES. THIS AGREEMENT OR ANY RIGHT OR
INTEREST HEREUNDER MAY NOT BE ASSIGNED BY EXECUTIVE.


5.4           NO WAIVER. NO FAILURE OR DELAY ON THE PART OF ANY PARTY HERETO IN
EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER OR PURSUANT HERETO SHALL OPERATE
AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT,
POWER OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR REMEDY HEREUNDER OR PURSUANT THERETO.


5.5           SEVERABILITY. WHEREVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW BUT, IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT. IF ANY PART OF ANY
COVENANT OR OTHER PROVISION IN THIS AGREEMENT IS DETERMINED BY A COURT OF LAW TO
BE OVERLY BROAD THEREBY MAKING THE COVENANT UNENFORCEABLE, THE PARTIES HERETO
AGREE, AND IT IS THEIR DESIRE, THAT THE COURT SHALL SUBSTITUTE A JUDICIALLY
ENFORCEABLE LIMITATION IN ITS PLACE, AND THAT AS SO MODIFIED THE COVENANT SHALL
BE BINDING UPON THE PARTIES AS IF ORIGINALLY SET FORTH HEREIN.

13


--------------------------------------------------------------------------------



 


5.6           COMPLIANCE AND HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE
INTENDED TO BE FOR CONVENIENCE AND REFERENCE ONLY, AND SHALL NOT DEFINE OR LIMIT
THE SCOPE, EXTENT OR INTENT OR OTHERWISE AFFECT THE MEANING OF ANY PORTION
HEREOF.


5.7           GOVERNING LAW. THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE
GOVERNED BY, INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF ILLINOIS WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
PARTIES AGREE THAT ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
SHALL BE BROUGHT IN THE STATE COURTS IN CHICAGO, ILLINOIS OR IN THE U.S.
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS. THE PARTIES HERETO HEREBY
ACCEPT THE EXCLUSIVE JURISDICTION OF THOSE COURTS FOR THE PURPOSE OF ANY SUCH
SUIT, ACTION OR PROCEEDING. VENUE FOR ANY SUCH ACTION, IN ADDITION TO ANY OTHER
VENUE PERMITTED BY STATUTE, WILL BE IN CHICAGO, ILLINOIS.


5.8           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER
WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


5.9           NO PRESUMPTION AGAINST DRAFTER. EACH OF THE PARTIES HERETO HAS
JOINTLY PARTICIPATED IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT. IN THE
EVENT AN AMBIGUITY OR A QUESTION OF INTENT OR INTERPRETATION ARISES, THIS
AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY EACH OF THE PARTIES HERETO
AND NO PRESUMPTIONS OR BURDENS OF PROOF SHALL ARISE FAVORING ANY PARTY BY VIRTUE
OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT.


5.10         ENFORCEMENT. IN THE EVENT EITHER OF THE PARTIES TO THIS AGREEMENT
SHALL BRING AN ACTION AGAINST THE OTHER PARTY WITH RESPECT TO THE ENFORCEMENT OR
BREACH OF ANY PROVISION OF THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION
SHALL RECOVER FROM THE NON-PREVAILING PARTY THE COSTS INCURRED BY THE PREVAILING
PARTY WITH RESPECT TO SUCH ACTION INCLUDING COURT COSTS AND REASONABLE
ATTORNEYS’ FEES.


5.11         RECITALS. THE RECITALS SET FORTH ABOVE ARE HEREBY INCORPORATED IN
AND MADE A PART OF THIS AGREEMENT BY THIS REFERENCE.

[The remainder of this page intentionally blank]

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.

INLAND COMMERCIAL PROPERTY

 

MANAGEMENT, INC.,

 

an Illinois corporation

 

By:

/s/ D. Scott Carr

 

Name:

D. Scott Carr

 

Its:

President

 

 

 

 

EXECUTIVE

 

By:

/s/ Kristi A. Rankin

 

Name:

Kristi A. Rankin

 


--------------------------------------------------------------------------------


EXHIBIT A

(FORMULA FOR DETERMINING ANNUAL INCENTIVE BONUS)

I.                                         The Executive’s Annual Incentive
Bonus Opportunity (“AIBO”) shall be determined based on performance of IREC,
measured to either a Threshold, Target, or High level of performance.

·                                          IREC will have achieved a Threshold
level of performance if IREC’s annual growth in FFO per fully-diluted share for
the completed fiscal year immediately preceding the year in which the AIBO is
calculated, when compared to FFO per fully-diluted share for the next preceding
completed fiscal year, is not less than 80% of the median FFO growth rate for
the applicable year as published by NAREIT for the Retail REIT Shopping Center
subsector of the NAREIT Equity REIT Total Return Index (or, if not then in
existence, a comparable retail REIT shopping center index mutually agreeable to
the Company and Executive).

·                                          IREC will have achieved a Target
level of performance if IREC’s annual growth in FFO per fully-diluted share for
the completed fiscal year immediately preceding the year in which the AIBO is
calculated, when compared to FFO per fully-diluted share for the next preceding
completed fiscal year, is not less than 100% of the median FFO growth rate for
the applicable year as published by NAREIT for the Retail REIT Shopping Center
subsector of the NAREIT Equity REIT Total Return Index (or, if not then in
existence, a comparable retail REIT shopping center index mutually agreeable to
the Company and Executive).

·                                          IREC will have achieved a High level
of performance if IREC’s annual growth in FFO per fully-diluted share for the
completed fiscal year immediately preceding the year in which the AIBO is
calculated, when compared to FFO per fully-diluted share for the next preceding
completed fiscal year, is not less than 130% of the median FFO growth rate for
the applicable year as published by NAREIT for the Retail REIT Shopping Center
subsector of the NAREIT Equity REIT Total Return Index (or, if not then in
existence, a comparable retail REIT shopping center index mutually agreeable to
the Company and Executive).

For purposes of calculating AIBO, “FFO” shall have the same meaning ascribed to
that term in IREC’s annual report on Form 10-K as filed with the SEC for the
year in which the bonus is to be calculated.

Subject to Section II. below, if IREC achieves a Threshold level of performance,
the Executive’s AIBO will be equal to 10% of Executive’s Base Salary for the
applicable year. If IREC achieves a Target level of performance, the Executive’s
AIBO will be equal to 20% of Executive’s Base Salary for the applicable year. If
IREC achieves a High level of performance, the Executive’s AIBO will be equal to
30% of Executive’s Base Salary for the applicable year.

II.                                     The Executive’s Annual Incentive Bonus
for the applicable year shall be determined by adding three (3) components:


--------------------------------------------------------------------------------




 

A.            The first component shall be equal to 50% of the Executive’s AIBO.

B.            The second component shall be determined by IREC’s chief executive
officer, as recommended to and approved by its board of directors’ compensation
committee, based on a subjective assessment of the Executive’s performance, and
may be up to but not in excess of 25% of the Executive’s AIBO.

C.            The third component shall be dependent upon the Executive
achieving a personal goal with respect to her individual performance, as agreed
by the Executive and IREC’s chief executive officer at the beginning of the
applicable year, and may be up to but not in excess of 25% of the Executive’s
AIBO.

III.                                 Notwithstanding anything to the contrary in
this Exhibit A, in the event that IREC fails to achieve a Threshold level of
performance in any given year, the Executive’s Annual Incentive Bonus shall be
equal to 5% of the Executive’s Base Salary for the applicable year. The amount
of any Annual Incentive Bonus determined pursuant to this Section III. shall be
non-discretionary on the part of the Company, and shall be paid to the Executive
in accordance with the provisions of Section 3.1(b) of the Agreement.


--------------------------------------------------------------------------------




 

EXHIBIT B

(FORMULA FOR DETERMINING ANNUAL AWARD OF LONG TERM SHARES)

I.                                         The Executive’s Annual Award of Long
Term Shares (“LTS”) shall be determined based on performance of IREC, measured
to either a Threshold, Target, or High level of performance.

·                                          IREC will have achieved a Threshold
level of performance if IREC’s annual growth in FFO per fully-diluted share for
the completed fiscal year immediately preceding the year in which the grant of
Long Term Shares is calculated, when compared to FFO per fully-diluted share for
the next preceding completed fiscal year, is not less than 80% of the median FFO
growth rate for the applicable year as published by NAREIT for the Retail REIT
Shopping Center subsector of the NAREIT Equity REIT Total Return Index (or, if
not then in existence, a comparable retail REIT shopping center index mutually
agreeable to the Company and Executive).

·                                          IREC will have achieved a Target
level of performance if IREC’s annual growth in FFO per fully-diluted share for
the completed fiscal year immediately preceding the year in which the grant of
Long Term Shares is calculated, when compared to FFO per fully-diluted share for
the next preceding completed fiscal year, is not less than 100% of the median
FFO growth rate for the applicable year as published by NAREIT for the Retail
REIT Shopping Center subsector of the NAREIT Equity REIT Total Return Index (or,
if not then in existence, a comparable retail REIT shopping center index
mutually agreeable to the Company and Executive).

·                                          IREC will have achieved a High level
of performance if IREC’s annual growth in FFO per fully-diluted share for the
completed fiscal year immediately preceding the year in which the grant of Long
Term Shares is calculated, when compared to FFO per fully-diluted share for the
next preceding completed fiscal year, is not less than 130% of the median FFO
growth rate for the applicable year as published by NAREIT for the Retail REIT
Shopping Center subsector of the NAREIT Equity REIT Total Return Index (or, if
not then in existence, a comparable retail REIT shopping center index mutually
agreeable to the Company and Executive).

For purposes of calculating the LTS grant, “FFO” shall have the same meaning
ascribed to that term in IREC’s annual report on Form 10-K as filed with the SEC
for the year in which the bonus is to be calculated.

Subject to Section II. below, if IREC achieves a Threshold level of performance,
the Executive’s LTS grant will be the number of shares equal to the quotient of
(1) 10% of the Executive’s Base Salary for the applicable year, divided by
(2) the average of the high and low trading price as reported by the New York
Stock Exchange on the date of grant. If IREC achieves a Target level of
performance, the Executive’s LTS grant will be the number of shares equal to the
quotient of


--------------------------------------------------------------------------------




(1) 20% of the Executive’s Base Salary for the applicable year, divided by
(2) the average of the high and low trading price as reported by the New York
Stock Exchange on the date of grant. If IREC achieves a High level of
performance, the Executive’s LTS grant will be the number of shares equal to the
quotient of (1) 30% of the Executive’s Base Salary for the applicable year,
divided by (2) the average of the high and low trading price as reported by the
New York Stock Exchange on the date of grant.

II.                                     The Executive’s Annual Award of Long
Term Shares for the applicable year shall be determined by adding three
components:

A.            The first component shall be equal to 50% of the Executive’s LTS
grant hereunder.

B.            The second component shall be determined by IREC’s chief executive
officer, as recommended to and approved by its board of director’s compensation
committee, based on a subjective assessment of the Executive’s performance, and
may be up to but not in excess of 25% of the Executive’s LTS grant.

C.            The third component shall be dependent upon the Executive
achieving a personal goal with respect to her individual performance, as agreed
by the Executive and IREC’s chief executive officer, and may be up to but not in
excess of 25% of the Executive’s LTS grant.

III.                                 Notwithstanding anything to the contrary in
this Exhibit B, in the event that IREC fails to achieve a Threshold level of
performance in a given year, the Executive’s Annual Award of Long Term Shares
shall be equal to the quotient of (1) 5% of the Executive’s Base Salary for the
applicable year, divided by (2) the average of the high and low trading price as
reported by the New York Stock Exchange on the date of grant. Any Annual Award
of Long Term Shares determined pursuant to this Section III. shall be
non-discretionary on the part of the Company, and shall be awarded to the
Executive in accordance with the provisions of Section 3.1(c) of the Agreement.


--------------------------------------------------------------------------------




EXHIBIT C

(FORMULA FOR DETERMINING ANNUAL STOCK OPTION AWARD)

I.                                         The Executive will be awarded an
Annual Stock Option Award only if IREC shall have achieved a Threshold level of
performance in the completed fiscal year immediately preceding the award. For
these purposes, IREC will have achieved a Threshold level of performance if
IREC’s annual growth in FFO per fully-diluted share for the completed fiscal
year immediately preceding the year in which the award of Annual Stock Options
is calculated, when compared to FFO per fully-diluted share for the next
preceding completed fiscal year, is not less than 80% of the median FFO growth
rate for the applicable year as published by NAREIT for the Retail REIT Shopping
Center subsector of the NAREIT Equity REIT Total Return Index (or, if not then
in existence, a comparable retail REIT shopping center index mutually agreeable
to the Company and Executive).

II.                                     If IREC achieves a Threshold level of
performance, the Executive’s Annual Stock Option Award will authorize the
Executive to purchase the number of shares equal to the quotient of (1) 5% of
the Executive’s Base Salary for the applicable year, divided by (2) the closing
price per share on the day immediately preceding the date of grant (or, if not a
trading day, on the next preceding trading day during which a sale occurred), in
each case as reported by the New York Stock Exchange. The strike price for each
share underlying each Annual Stock Option Award will be equal to the closing
price per share on the day immediately preceding the date of grant (or, if not a
trading day, on the next preceding trading day during which a sale occurred), in
each case as reported by the New York Stock Exchange.


--------------------------------------------------------------------------------